Judgments modified by providing that as a condition of reconveyance by defendant there be allowed her any amount due for carrying charges against said premises, to be determined on an accounting, and that either party *Page 605 
may apply to the Supreme Court on the foot of the judgments for the appointment of a referee to hear such accounting, and that as so modified the judgment be affirmed, with costs; no opinion.
Concur: HISCOCK, Ch. J., CARDOZO, POUND, McLAUGHLIN, CRANE, ANDREWS and LEHMAN, JJ.